Citation Nr: 1122503	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  05-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin rash, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

By a decision dated in September 2007, the Board reopened a claim for service connection for posttraumatic stress disorder (PTSD) and denied it on the merits.  The decision also denied service connection for a skin rash, to include as due to Agent Orange.  

The Veteran appealed the Board's determinations regarding the claims for service connection for PTSD and for a skin rash to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated in November 2008, granted a Joint Motion for Partial Remand (Joint Motion).  

In July 2009, the Board remanded both claims for additional development.  In a March 2011 rating decision, service connection was granted for PTSD. As a result, that issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary in this case.

The Veteran claims service connection is warranted for a skin rash, to include as due to exposure to Agent Orange.  Throughout the appeal, he has provided a history of an onset of a skin rash in service or shortly thereafter.  In a June 1985 VA treatment report, the Veteran reported that he had had a rash on his forearms since 1974.  At a 1986 VA Agent Orange examination he reported a rash on his arms since 1974.  An examination for the Social Security Administration in November 2002 shows that the Veteran stated that he had had eczema for about 30 years.  During hearings at the RO in February 2006 and before the Board in March 2007, the Veteran claimed that he began having skin problems shortly after he left Vietnam.    

In the July 2009 remand, the Board directed that the Veteran be scheduled for a VA skin examination.  The examiner was instructed to provide an opinion concerning whether it was at least as likely as not that the Veteran's claimed skin disability was related to service, to include exposure to Agent Orange.  

The Veteran was afforded a VA skin examination in February 2010.  Physical examination revealed diagnoses of eczema and superficial fungal infection of the right foot.  The examiner concluded that the eczema was not caused by or related to Agent Orange exposure.  The examiner, however, did not address whether a diagnosed skin disorder is otherwise related to service. 

Under the circumstances presented in this case, the Board finds that the case should be returned for an additional opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by Board confers on a claimant the right to VA compliance with the terms of remand order and imposes on Secretary a duty to ensure compliance with those terms).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be provided to a VA dermatologist for review.  Following review of the claims file including the February 2010 examination findings, the examiner is requested to offer an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that any current skin disorder arose during or is otherwise related to the Veteran's period of active service?  A rationale for all opinions expressed should be provided.  If a new examination is deemed necessary, one should be scheduled. 
 
2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

